   1 Goodman Law PLLC
     P.O. Box 90758
   2 Phoenix, Arizona 85066
     Telephone: (602) 476-1114
   3 Facsimile: (602) 218-5024
     Jeremy M. Goodman — 025859
   4 jeremy@goodmanlawpllc.com

   5 Attorneys for HLS of Nevada, LLC dba Nevada West Financial

   6

   7

   8                              UNITED STATES BANKRUPTCY COURT

   9                                 FOR THE DISTRICT OF ARIZONA

  10   In re:                                               Case Number: 2:19-bk-00608-BKM

  11   Kimberly Gale Malchow,                               (Chapter 13)

  12                   Debtor.

  13
       HLS of Nevada, LLC dba Nevada West                   MOTION FOR RELIEF FROM STAY
  14   Financial,                                           REGARDING 2012 NISSAN ALTIMA
                                                            VIN 1N4AL2AP4CN579770
  15                   Movant,

  16                         v.

  17 Kimberly Gale Malchow; Edward J. Maney,
     Chapter 13 Trustee,
  18
                   Respondents.
  19

  20            HLS of Nevada, LLC dba Nevada West Financial (the “Movant”), a secured creditor

  21 and party-in-interest, moves the Court to enter an order granting it relief from the automatic

  22 stays of 11 U.S.C. § 362(a) and Rule 4001(a)(3), Fed. R. Bankr. P., to allow Movant to exercise

  23 its available rights and remedies including, without limitation, foreclosing its properly-

  24 perfected and first-priority lien and security interest in the 2012 Nissan Altima, Vehicle

  25                                                1
Case 2:19-bk-00608-BKM           Doc 26 Filed 02/18/19 Entered 02/18/19 10:15:49             Desc
  26                             Main Document    Page 1 of 13
   1 Identification Number 1N4AL2AP4CN579770 (the “Property”) owned by Kimberly Gale

   2 Malchow (he “Debtor”). This Motion is supported by the attached Memorandum of Points and

   3 Authorities together with all other matters of record in this matter.

   4                       MEMORANDUM OF POINTS AND AUTHORITIES

   5          On or about January 18, 2019 (the “Petition Date”), the Debtor filed a Voluntary

   6 Petition for relief under Chapter 13 of the Bankruptcy Code (the “Petition”). Thereafter,

   7 Edward J. Maney was appointed as the Chapter 13 Trustee.

   8          On or about July 8, 2016, the Debtor executed a Retail Installment Sale Contract (the

   9 “Agreement”) for the purchase of the Property. A true, correct, and fully executed copy of the

  10 Agreement is attached as “Exhibit A.” A true, correct, and complete copy of the PDP

  11 Electronic Title evidencing Movant’s first-priority and properly-perfected lien and security

  12 interest in the Property is attached as “Exhibit B.”

  13          Section 362(d) allows the court to grant relief from the automatic stay either for cause,

  14 including the lack of adequate protection, or if debtors do not have equity in the collateral and

  15 the collateral is not necessary to an effective reorganization of the debtor. “Where collateral is

  16 sold or depreciates, the notion of adequate protection requires replacement or payment so that

  17 the value of the creditor’s interest is not dissipated.” In re Prime, Inc., 35 B.R. 697, 699

  18 (Bankr. W.D. Mo. 1984).

  19          The Debtor is in monetary default under the Agreement. The total amount owing to

  20 Movant for the Property as of the Petition Date was at least $11,582.61, plus accrued and

  21 accruing interest, fees and costs. The Debtor was past due on payments under the Agreement

  22 by at least $1,567.93 as of the Petition Date.

  23          Upon information and belief, the Property is worth less than what Movant is owed.

  24 While the Movant does not concede the Debtor’s valuation, according to the Debtor’s own

  25                                             2
Case 2:19-bk-00608-BKM        Doc 26 Filed 02/18/19 Entered 02/18/19 10:15:49                Desc
  26                          Main Document    Page 2 of 13
   1 Schedules and Statements, filed at Docket Number 18, the Debtor valued the Property at only

   2 $7,500.00 as of the Petition Date. Thus, there is no equity in the Property for the Debtor or this

   3 bankruptcy estate under § 362(d)(2). The Property is not necessary for an effective

   4 reorganization that is actually in prospect because the Debtor’s Chapter 13 Plan, filed at Docket

   5 Number 22, indicates that the Property is to be surrendered to Movant.

   6          The Property is rapidly depreciating personal properly, and its value is not sufficient to

   7 satisfy the amount owing. Further, undersigned counsel has confirmed that the Debtor’s

   8 insurance policy protecting the Property has lapsed. Finally, the Debtor’s Chapter 13 Plan does

   9 not propose any adequate protection payments to Movant. Therefore, the Property is not being

  10 afforded adequate protection under § 362(d)(1).

  11          For all of the foregoing reasons, Movant respectfully requests that the Court enter an

  12 order granting it relief from the automatic stays of 11 U.S.C. § 362(a) and Rule 4001(a)(3),

  13 Fed. R. Bankr. P., and permit Movant to exercise its available rights and remedies including,

  14 without limitation, foreclosing its properly-perfected and first-priority lien and security interest

  15 on the Property.

  16          Dated February 18, 2019.

  17                                                 Goodman Law PLLC

  18

  19                                                 By: /s/ Jeremy M. Goodman — 025859
                                                            Jeremy M. Goodman
  20                                                        Attorneys for HLS of Nevada, LLC dba
                                                            Nevada West Financial
  21

  22 . . .

  23 . . .

  24 . . .

  25                                              3
Case 2:19-bk-00608-BKM         Doc 26 Filed 02/18/19 Entered 02/18/19 10:15:49                Desc
  26                           Main Document    Page 3 of 13
   1 Original of the foregoing electronically
     filed on February 18, 2019, at:
   2 https://ecf.azb.uscourts.gov.

   3 Copies of the foregoing mailed* and/or
     electronically mailed** on February 18,
   4 2019, to:

   5 Kimberly Gale Malchow*/**
     4308 E. Stanford Ave.
   6 Gilbert, AZ 85234
     kimmalchow@hotmail.com
   7
     Edward J. Maney**
   8 101 N. First Ave., Ste. 1775
     Phoenix, AZ 85003
   9 courtecf@maney13trustee.com

  10 Office of the U.S. Trustee**
     230 N. First Avenue, Suite 204
  11 Phoenix, AZ 85003
     ustpregion14.px.ecf@usdoj.gov
  12

  13
       /s/ Jeremy M. Goodman
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25                                            4
Case 2:19-bk-00608-BKM       Doc 26 Filed 02/18/19 Entered 02/18/19 10:15:49   Desc
  26                         Main Document    Page 4 of 13
               Exhibit A
Case 2:19-bk-00608-BKM   Doc 26 Filed 02/18/19 Entered 02/18/19 10:15:49   Desc
                         Main Document    Page 5 of 13
                                          RETAIL INSTALLMENT SALE CONTRACT- SIMPLE FINANCE CHARGE
                                                         (WITH ARBITRATION PROVISION)
                                                Dealer Number _ __ _ _ __                       Contract Number         _.&38_..,1"---- - -
 Buyer Name and Address                                               Co-Buyer Name and Address                                  Seller-Creditor (Name and Address)
 (Including County and Zip Code)
  ICJmberly Malchow
  41GB EStanford Ave
                                                                      (Including County and Zip Code)
                                                                                                                                  Mr Jim's       oe•
                                                                                                                                                 on Wheels u.c
                                                                                                                                  1101 N Scaasdlle Rd
  &IIbert AZ 85234                                                                                                                Scattsdlle A2 85257
You, the Buyer (and Co-Buyer, if any), may buy the vehicle below for cash or on credit. By signing this contract, you choose to buy the vehicle on credit under the agreements
on the front and back of this contract. You agree to pay the Seller - Creditor (sometimes "we" or "us" in this contract) the Amount Financed and Finance Charge in U.S.
funds according to the payment schedule below. We will figure your finance charge on a daily basis. The Truth-In-Lending Disclosures below are part of this contract.
                                                Make
     New/Used                Year             and Model               Odometer                 Vehicle Identification Number                        Primary Use For Which Purchased


        Used                 lOU           ........                     .t6M1                     1NW.2AP4CNS7t770
                                                                                                                                                    Personal , family, or household unless
                                                                                                                                                         otherwise indicated below
                                                                                                                                                    D business
                                           Altlmil                                                                                                  D agricultural D

                            FEDERAL TRUTH-IN-LENDING DISCLOSURES .                                                                  Insurance. You may buy the physical damage insur-
    ANNUAL                    FINANCE       Amount       Total of                                             Total Sale            ance this contract requires (see back) from anyone you
  PERCENTAGE                  CHARGE       Financed     Payments                                                Price               choose who is acceptable to us.You are not required to
     RATE                      The dollar               The amount of           The amount you               The total cost of      buy any other insurance to obtain credit.
     The cost of               amount the               credit provided        will have paid after         your purchase on              If any insurance is checked below, policies or
    your credit as              credit will                to you or           you have made all                                    certificates from the named insurance companies will
                                                                                                             credit, including      describe the terms and conditions.
    a yearly rate.              cost you.               on your behalf.            payments as                  your down
                                                                                    scheduled.                 payment of             Check the Insurance you want and sign below:
                                                                                                          $        lJOO.OO is                  Optional Credit Insurance
            lAM% $ to.nl-,20                        $      n~~KOQ              $    HDlO                  $    l5j08.20           0  Credit Life: 0 Buyer 0 Co-Buyer D Both
Your Payment Schedule Will Be:
                                                              '                                                                   0  Credit Disability: D Buyer D Co-Buyer D Both
       Number of                Amount of                    When Payments                                                        Premium:
       Payments                 Payments                         Are Due                                                              Credit Life $ __:N:.:.I/.'-"~-=-=::-.::-----
                                                  Monthly beginning                                                                   Credil Disability$ _ . :. :N,._/A:..:___ _ __
            60                   $403.47            1/22/2016                                                                     Insurance Company Name
                                                                          fhis instrument is nypomeca1eo
                                                                             to california Republic Bank                          Home Office Address - - - -- - - -- -
  Or As Follows:                                                           as collateral tor oorrow•~·~ v•
                                                                               HLS of Nevada, .LLC d~a                            Credit life insurance and credit disability insurance are not
                                                                               N~vi!d;4 west Fmanc•al                             required to obtain credit. Your decision to buy or not buy credit
                                                                                                                                  life Insurance and credit disability insurance will not be a factor
  Late Charge. If payment is not received in full within 10 days after it is due, yo·u will pay a late charge of                  in the cred~ approval process. They will not be provided unless
                                                                                                                                  you sign and agree to pay the extra cost. If you choose this
  5% of the part of the payment that is late.                                                                                     insurance, the cost is shown in Item 4A of the Itemization of
  Prepayment. If you pay off all your debt early, you will not have to pay a penalty.                                             Amounl Financed. Credit life insurance is based on your orig-
  Security Interest. You are giving a security interest in the vehicle being purchased.                                           inal payment schedule.This insurance may not pay all you owe
                                                                                                                                  on this contract if you make late payments. Credit disability
  Additional Information: See this contract for more information including information about nonpayment,                          insurance does not cover any increase in your payment or in
  default, any required repayment in full before the scheduled date and security interest.                                        the number of payments. Coverage for credit file insurance and
                                                                                                                                  credit disability insurance ends on the original due date for the
 ITEMIZATION OF AMOUNT FINANCED                                                                                                   last payment unless a different term lor the insurance is shown
                                                                                                                                  below.
 1. Cash Price
    A Cash Price of Motor Vehicle (including accessories, services) .                $         u.sso.oo
    B Sales Tax                                                                      $           11077.25
    C Prior Credit or Lease Balance paid to                                                                                                   Other Optional Insurance
                                                                                     $                     0.00                   0----:::------:-:-----                                   0
     0 Other                                                                         $                      N/A                          Type of Insurance                            Term
     E Other                                                                         $                      NJ!.                  Premium$ _...:N::!:Jtlc::~""------------
     F Other                                                                         $                      N/A                   lnsurance Company Name _ _ _ _ _ __ _
    G Other                                                                          $                      N}A
    H Other                                                                          $                      N/A                   Home Office Address - -- - - - - - --
    Total Cash Price (A through H)                                                                    $       1416l7.D (1)
 2. Total Downpayment =                                                                                                           0 - --=-.,..,-----
                                                                                                                                              Type of Insurance                       Term
          Trade-In
                   (Year)        (Make)                     (Medel)
                                                                                                                                  Premium$ - - - - - - - - - -- - - -
           Gross Trade-In Allowance                                                  $                     0.00                   Insurance Company Name _ _ _ _ _ _ __
           Less Pay Off Made By Seller                                                       $                 0.00
           Equals Net Trade In                                                               $                 0.00             Home Office Address - - - - - - - -- -
           t Cash                                                                            $            lSOO.OO
         +Other                                                                              $             o.oo                 Other optional insurance is not required to obtain credit.
         (If total downpayment is negative, enter "0' and see prior credit or lease balance, item 1C, above) $    .1.50D.OO (2) Your decision to buy or. not buy other optional insurance
            Case        2:19-bk-00608-BKM
 3. Unpaid Balance of Cash Price (1 minus 2)
                                                                         Doc       26         Filed     02/18/19
                                                                                                             $
                                                                                                                        Entered
                                                                                                                 13,127.23 (3)   02/18/19
                                                                                                                                will not be a factor10:15:49
                                                                                                                                                    In the credit approvalDesc
                                                                                                                                                                           process. It will
                                                                                                                                not be provided unless you sign and agree to pay the
                                                                       Main Document                        Page 6 of 13
    Prepayment. II you pay on all your debt early, you will not have to pay a penalty.                                                                                                    Amount Financed. Credit life insurance is based on your orig·
    Security interest. You are giving a security interest in the vehicle being purchased.                                                                                                 inal payment schedule.This insurance may not pay all you owe
                                                                                                                                                                                          on this contract if you make late paymenls. Credit disability
    Additional Information: See this contract for more information including information about nonpayment,                                                                                insurance does not cover any increase in your payment or in
    default, any required repayment in full before the scheduled date and security interest.                                                                                              the number of payments. Coverage for credit life insurance and
                                                                                                                                                                                          credit disability insurance ends on the original due date for the
ITEMIZATION OF AMOUNT FINANCED                                                                                                                                                            last payment unless a different term for the insurance is shown
                                                                                                                                                                                          below.
1. Cash Price
   A Cash Price of Motor Vehicle (including accessories, services)                                                      $               11.550.00
   B SalesTax                                                                                                           $                1.071.~3
   C Prior Credit or Lease Balance paid to                                                                                                                                                                        Other Optional Insurance
                                                                                                                        $                         0.00                                   0                                                                0 --
                                                                                                                                                                                                                                                    - -----
     D Other                                                                                                            $                         N/A                                                             Type of Insurance                    Term
     E Other                                                                                                            $                         N/A                                     Premium$                         NlA
     F Other                                                                                                            $                         N/A                                     Insurance Company Name
     G Other                                                                                                            $                         N/A
   H Other                                                                                                              $                         N/A                                    Home Office Address
   Total Cash Price (A through H)                                                                                                         $               141Q7.13 (1)
2. Total Downpayment =                                                                                                                                                                   0
         Trade-In                                                                                                                                                                                                 Type of Insurance                    Term
                             (Year)          (Make)                                           (Model)
                                                                                                                                                                                         Premium$                                                     ----------
                Gross Trade-In Allowance                                                                                $                         0.00                                   Insurance Company Name
                Less Pay Off Made By Seller                                                                             $                         0.00
                Equals Net Trade In                                                                                     $                         0.00                                   Home Office Address
         +Cash                                                                                                          $                lSOO.oo
         +Other                                                                                                         $                         0.00                                    Other optional insurance is.not required to obtain credit.
         (II total downpayment is negaUve, enter "0" and see prior credit or lease balance, item 1C, above) $                                              UOQ.D0.(2)                     Your decision to buy or not buy other optional insurance
                                                                                                                                                                                          will not be a factor in the credit approval process. It will
3. Unpaid Balance of Cash Price (1 minus 2)                                                                 $                                             13,127.23 (3)                   not be provided unless you sign and agree to pay the
4. Other Charges Including Amounts Paid to Others on Your Behalf                                                                                                                          extra cost.
   (Seller may keep part of these amounts):                                                                                                                                               I want the insurance checked above.
   A Cost of Optional Credit Insurance Paid to the Insurance
      Company or Companies.                                                                                                                                                              X                                                                 7/8/16
      Life                                             ~                                      N/A                                                                                        Buyer Signature                                                     Date
      DisabUi!Y                                        $     NIA                            $                                                     N/A
   B Other Optional Insurance Paid to Insurance Company or Companies                        $                                                     o.oo                                   X                                                             ---
     C OQtional Gap Contract                                                                                                                      0.00                                   Co-Buyer Signature                                                  Date
                                                                                                                        $
     D Official Fees Paid to Government A~ncies                                                                         $                         0.00                                        Returned Check Charge: You agree to pay a charge
     E Government Taxes Not Included in Cash Price                                                                      $                         N/A                                         of $25.00, plus actual charges assessed by a financial
     F Government License and/or Registration Fees
                                                                                                                                                                                              institu1ion, if any check you give us is dishonored.
       (Identity)                                                                                                       $                 314.02
     G Government Certificate of Title Fees                                                                             $                  45.75                                         OPTIONAL GAP CONTRACT. A gap oontract (debt cancellation
     H Other Charges (Seller must identify who is paid and                                                                                                                               oontract) is not required to obtain credit and will not be provided
                                                                                                                                                                                         unless you sign below and agree to pay the extra charge. If you
       describe ~ur~ose)                                                                                                                                                                 choose to buy agap contract, the charge is shown in Item 4C of the
       to Mr Jim's Deals an                       Wheilr
                                                   Doc fee                                                              $                 39900                                          Itemization of Amount Financed. See your gap conlract lor details
       to                                    for                                                                                                                                         onthe terms and oonditions it provides. It is a part of this oontract.
                                                                                                                        $                         0.00
       to                                    lor                                                                        $                         0.00                                   Term                                                  ·-- --· ·- - Mos.
           to                                 for                                                                       $                         0.00
                                                                                                                                                                                                                           Name of Gap Contract
           to                                 for                                                                       $                         N/A
           to                                 for                                                                       $                         N/A                                    I want to buy a gap contract.
           to                                 for                                                                       $                         N/A                                    Buyer Signs X
           to                                 lor                                                                       $                         N/A                                    Agreement to Arbitrate: By signing below, you agree that,
           to                                 lor                                                                       $                         N/A                                    pursuant to the Arbitration Provision on the reverse side of
           to                                 lor                                                                       $                         N/A                                    this contract, you or we may elect to resolve any dispute by
           Total Other Charges and Amounts Paid to Others on Your Behalf                                                                                                                 neutral, binding arbitration and not by a court action. See
                                                                                                                                          $                    1§11..77 (4)              the Arbi trat iona~vi s i on for additional information
5. Amount Financed (3 + 4l                                                                                                                $               13,M600 (5)                    concerning the agr m~r: to r~~l
If the "Amount Financed" exceeds $54,600 or if the motor vehicle is primarily for commercial use, the "Amount                                                                            Buyer Signs X       ' 1.IAJ ' '' •       ·' ' ~
Financed" is also the "Final Cash Price Balance" and the 'Total of Payments" is also the 'Time Balance".                                                                                 Co-Buyer Signs X                                  )


OPTION:           0       You pay no fi nance charge if the Amount Financed, item 5, is paid in full on or before                                                                        JulyS                         , Year    201~ELLERS INITIALS
                                               FOR USED VEHICLES ONLY
The Seller hereby warrants that this vehicle will be fit for the ordinary purposes for which the vehicle is used for 15 days
or 500 miles after delivery, whichever is earlier, except with regard to particular defects disclosed on the first page of this
agreement. You (the purchaser) will have to pay up to $25.00 for each of the first two repairs if the warranty is violated.
ATTENTION PURCHASER: SIGN HERE ONLY IF THE DEALER TOLD YOU THAT THIS VEHICLE HAS THE FOLLOWING
PROBLI;M(S) AND THAT YOU AGREE Tp BUY THE VEHICLE ON THOSE TERMS:
       Case
ATENCION       2:19-bk-00608-BKM
            COMPRADOR:                      Doc 26 Filed
                             FlAME AQUI SOLAMENTE               02/18/19 LEEntered
                                                         Sl EL VENDEDOR         HA DICHO02/18/19    10:15:49 TIENE
                                                                                           QUE EL VEHlCULO         DescEULOS
-   ·- ·   ·· -   ·   ·    _ ,_~      -   - - ·   --   .....   ,   _   ,   ...   -·   ·   -    .   ·-
                                                                                                        Main Document
                                                                                                        -   -   --·   - -   ...   -·   ·---   -
                                                                                                                                                  Page 7 of 13
                                                                                                                                                  -   ·   0   - - -- - -   ..   -   -·    •   ·   -   ·   .:_ •   ••   -    --   ·-   -   - - - -   -~--   .. •   •   ·   - -
                                                                                                                                                           I             - '    -   .:,;.
                                                                                                                                                                                                                                  l


OPTION:   0   You pay no finance charge if the Amount Financed, item 5, is paid in full on or before                                                                JulyS               , Year    201~ELLERS INITIALS
                                                FOR USED VEHICLES ONLY
The Seller hereby warrants that this vehicle will be fit for the ordinary purposes for which the vehicle is used for 15 days
or 500 miles after delivery, whichever is earlier, except with regard to particular defects disclosed on the first page of this
agreement. You (the purchaser) will -have to pay up to $25.00 for each of the first two repairs if the warranty is violated.
ATIENTION PURCHASER: SIGN HERE ONLY IF THE DEALER TOLD YOU THAT THIS VEHICLE HAS THE FOLLOWING
PROBLI;M(S) AND THAT YOU AGREE TP BUY THE VEHICLE ON THOSE TERMS:
ATENCION COMPRADOR: FIRME AQUI SOLAMENTE Sl EL VENDEDOR LE HA DICHO QUE EL VEHICULO TIENE ELILOS
SIGUIENTE(S) PROBLEMA(S) Y QUE USTED ESTA DE ACUERDO EN COMPRAR EL VEHiCULO BAJO ESTOS TERMINOS:
1.                                                                                2.                                                                           3.

X                                                                                                     7/lfU,                       X
         Buyer Signs                                                                             (Date}                                  Co-Buyer Signs                                                                  (Date)

                                                         WARRANTIES
Unless the Seller makes a written warranty, or enters into a service contract within 90 days from the date of this
contract, the Seller makes no warranties on the vehicle, except as described above for used vehicles. Making no
warranties means that the Seller is selling the vehicle as is - not expressly warranted or guaranteed and without any
implied warranties of merchantability (except as described above) or of fitness for a particular purpose.
This provision does not affect any warranties covering the vehicle that the vehicle manufacturer may provide_

0     IF THE BOX IS CHECKED, THIS CONTRACT IS SUBJECT TO A BROKER FEE PAID BY THE SELLER TO
                                                                                                           .
                                                          NO COOLING OFF PERIOD
State law does not provide for a "cooling off" or cancellation period for this sale. After you sign this contract, you may onl~ cancel it if the seller agrees
or for legal cause. You cannot cancel this contract simply because you change your mind. This notice does not apply to orne solicitation sales.
You acknowledge an express intent to grant a security interest in the vehicle and hereby waive and abandon all personal property
exemptions granted upon the vehicle, which is the subject of this contract. NOTICE: BY GIVING US A SECURITY INTEREST IN
THE VEHICLE, YOU WAIVE ALL RIGHTS PROVIDED BY LAW TO CLAIM SUCH PROPERTY EXEMPT FROM PROCESS.
HOW THIS CONTRACT CAN BE CHANGED. This contract contains the ef~~mJZ,b~~n ~~~ ;nd ~s relating to this contract. Any change to this contract must be in writing
and we must sign it. No oral changes are binding. Buyer Signs X                         Ill ·         .a. 1 1~ ~i'>A~    Co-Buyer Signs X 1
If any part of this contract is not valid, all other parts stay valid. We may delay or refrain flom enforcing any of our rights under this contract without losing them. For example, we
may extend the time for making some payments without extending the time for making others.
 NOTICE TO THE BUYER: (1) Do not sign this contract before you read it or if it contains any blank spaces. (2) You are
 entitled to an exact copy of the contract you sign.
 The Annual Percentage Rate may be negotiable with the Seller. The Seller may assign this contract
 and retain its right to receive a part of the Finance Charge.
 YOU ACKNOWLEDGE THAT YOU HAVE READ BOTH SIDES OF THIS CONTRACT, INCLUDING THE ARBITRATION
 PROVISION ON THE REVERSE SIDE, BEFORE SIGNING BELOW.
You agree to the terms of this contract. ANY INSURANCE REFERRED TO IN The Arizona Department of Financial
You confirm that before you signed this THIS CONTRACT DOES NOT INCLUDE Institutions regulates the Seller and can
contract, we gave it to you, and you LIABILITY COVERAGE FOR BODILY be contacted at 291 0 North 441h Street,
were free to take it and review it. You INJURY AND PROPERTY DAMAGE Suite 310, Phoenix, Arizona 85018, (602)
confirm that you received a completely CAUSED TO OTHERS.               255-4421, if you have any complaints
filled-in copy when you signed it.                                     concerning this pontract.
                                                                                                                                        tUR_5'lVv~ 1://)J?Ji.j--o .t) WI\15ELJ- 7/8/16
 K~~~l~                                                                                 7/8/16
                                                                                       Date                                             Seller~fi"I
 Bufeigns
 X
 Co-Buyer Signs                                                                        Date
                                                                                                                                        e,xr
                                                                                                                                         v, -'7.
                                                                                                                                              ~
                                                                                                                                                    ~
                                                                                                                                                          .         -8
                                                                                                                                                                                            k~Mt~!:           JiLTitle
                                                    SEE BACK FOR OTHER IMPORTANT TERMS AND AGREEMENTS.
Co-Buyers and Other Owners - A co-buyer is a person who is responsible for paying the entire debt. An other owner is a person whose name is on the title to the vehicle but
does not have to pay the debt. The other owner agrees to the security interest in the vehicle given to us in this contract.
 Other owner signs here X                                                                     Date                           Address _ ____ _ _-- -

 Seller assigns its interest in this contract to              NEVADA WEST-Fa..·········-                                                            (Assignee) under the terms of Selle(s agreement(s) with Assignee.
     0    Assigned with recourse
                                                                                                     ~ ,l .....,
                                                                                                                   t     without   reco~                                                    0    Assigned with limited recourse


 Seller     Ur Jim's O.als. nn
lLAw· FORM No. s53·AZ·ARB
              Case 2:19-bk-00608-BKM
                                            (REV.
              020\~ The Reynolds and Reynolds
                                                    II\~
                                                           • ;LL£
                                                           U.S. PATENT04fo0.782          ~~
                                                                                                     "'-

                                                  om pany TO ORDER: www.reysQU~ce. - t -800-344-0998: lax
              THE PRINTER MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO CONTENT OR
              FITNESS FOR PURPOSE OF THIS FORM. CONSULT YOUR OWN LEGAl COUNSEL.
                                                                                                           '1
                                                                                                           .. ..

                                                                                                                   800-531-905~
                                                                                       Doc 26 Filed 02/18/19 Entered   02/18/19
                                                                                                                 ORIGINAL
                                                                                                                                  C"'




                                                                                                                                 10:15:49
                                                                                                                          LIENHOlDER
                                                                                                                                                   ~-   ..._                   Title        ~)I__, AA (. Jf



                                                                                                                                                                                                                  Desc
                                                                                       Main Document    Page 8 of 13
OTHER IMPORTANT AGREEMENTS


1.   FINANCE CHARGE AND PAYMENTS
      a. How we will figure Finance Charge. We will figure the                                     d. You may have to pay collection costs. If we hire an
         Finance Charge on a daily basis at the Annual Percentage                                     attorney to collect what you owe, you will pay the attorney's
         Rat~ .on the 1,1npaid p,art qf the Amount Financed with a day                                fee and court cost_     s as the law ~llows. yo~ ,w ~!l,, als<?. Pf,Y.. .~PY
         couMM 'a~~~t3'6sfn •oNf~ear. (6r W366th in a leap year) .                                    reasonable collectron costs we rncur §5' \he laiN a1lows: ·
      b. How we wtrt '!ipf'lf rpliY'fietit~t We may apply each                                     e. We may take the vehicle from you.'!( you default; we·:tilay
         payment to ffle·-earf.ied-.:arfld:i&r.lJ:)fiid part of the Finance                           take (repossess) the vehicle from you if We do s·o•peac'efDIIy
         Charge, to the unpaid part of the Amount Financed and to                                     and the law allows it. If your vehicle has an electronic
         other amounts you owe under this contract in any order we                                    tracking device, you agree that we may use the device to find
         choose.                                                                                      the vehicle. If we take the vehicle, any accessories,
      c. How late payments or early payments change what you                                          equipment, and replacement parts will stay with the veh icle.
         must pay. We based the Finance Charge, Total of                                              If any personal items are in the vehicle, we may store them
         Payments, and Total Sale Price shown on the front on the                                     for you at your expense. If you do not ask for these items
         assumption that you will make every .P_?Y.ment on the day it                                 b~ck, '!"e may dispmw,.qp~em a~ !he law allows. . .
         is due. Your Finance Charge, Total ijf~y~nts~lir'ld -%t~r                                 f. HbW·ibu can get ~~ y.~hicle ~dc1c if we tak@•' lf. If we
         Sale Price will be more if you pay late and less if you pay                                  repossess the vehicle;        you  may pay to get it back (redeem).
         early. Changes may take the form of a larger or smaller final                                We will tell you how much to pay to redeem . Your right to
         payment or, at our option, more or fewer payments of the                                     redeem ends when we sell the vehicle.
         same amount as your scheduled payment with a smaller                                      g. We will sell the vehicle if you do not get it back. If you do
         final payment. We will send you a notice telling you about                                   not redeem , we will sell the vehicle. We will send you a
         these changes before the final scheduled payment is due.                                     written notice of sale before selling the vehicle.
      d. You may prepay. You may prepay all or part of the unpaid                                     We will apply the money from the sale, less allowed
         part of the Amount Financed at any time without penalty. If                                  expenses, to the amount you owe. Allowed expenses are
         you do so, you must pay the earned and u~p~!id P?rt of the                                   expenses we pay as a direct result of taking the vehicle,
         Finance Charge and all other amounts due 1W1bth'e date of                                    holding _it, .P.r.epjiring it fo~ ~~le, ; ~~p selling it..{\ttprney fees
         your payment.                                     U:-. ..'.\i' . ~ !..                       and c'd\JrfeBsts-the law ~ertil~s am also aiiJWecPexpenses.
                                                                                                      If any money is left (surplus) , we will pay it to you unless the
2.   YOUR OTHER PROMISES TO US                                                                        law requires us to pay it to someone else. If money from the
      a. If the vehicle ig\tfltmaged, destroyed, or missing.                                          sale is not enough to pay the amount you owe, you must pay
           You agree fo· ~ay us all you owe under this contract even if                               the rest to us unless the lqw proviges otherwise. If you do not
           the vehicle is damaged, destroyed, or missing.                                              pay this arfmtJI=lt wRen we· askl~e may charge ;9du interest
      b. Using the vehicle. You agree not to remove the vehicle                                       at a rate not exceeding the highest lawful rate until you pay.
           from the U.S. or Canada, or to sell, rent, lease, or transfer                           h. What we may do about optional insurance, mainten-
           any interest in the vehicle or this contract without our written                           ance, service, or other contracts. This contract may
           permission. You agree not to expose the vehicle to misuse,                                 contain charges for optional insurance, maintenance,
           seizure, confiscation, or involuntary transfer. If we pay any                              service, or other contracts. If we demand that you pay all you
           repair bills, storage bills, taxes, fines, or charges on the                               owe at once or we repossess the vehicle, you agree that we
           vehicle, you agree to repay the amount when we ask for it.                                  may claim benefits under these contracts and cancel them to
      c. Security Interest.                                                                            obtain refunds of unearned charges to reduce what you owe
           You give us a security interest in:                                                         or repair the vehicle. If the vehicle is a total loss because it is
           • The vehicle and all parts or goods put on it;                                             confiscated, damaged, or stolen, we may claim benefits
           • All money or goods received (proceeds) for the vehicle;                                   under these contracts and cancel them to obtain refunds of
           • All insurance, maintenance, service, or other contracts                                   unearned charges to reduce what you owe.
                  we finance for you; and
                  All proceeds from insurance, maintenance, service, or               4. Used Car Buyers Guide. The information you see on the
                  other contracts we finance for you. This inclu~~t~rw f 1               window form for this vehicle Is part of this contract.
                  refunds of premiums or charges from the contr~ct~ .... ~ ._ ,          Information on the window form overrides any contrary
           This secures payment of all you owe on this contract. ft also                 provisions in the contract of sale.
           secures your other agreements in this contract. You will                      Spanish Translation: Gufa para compradores de vehfculos
      :··, make sure the title shows our security interest (lierifl~ the                 usados. La informacion que ve en el formulario de Ia
           vehicle. You will not allow any other security intere~ 'to be                 ventanilla para este vehlculo forma · parte del presente
           placed on the title witHout our written permission. j., ·y~                   contrato. La informacion del formulario de Ia ventanilla deja
      d. Insurance you must have on the vehicle.                          A\~ :          sin efecto toda disposicion en contrario contenida en el
           You agree to have physical damage insurance coverlh'g'loss                    contrato de venta.
            of or damage to the vehicle for the term of this contraat~he
            insurance must cover our interest in the velqjole, ~tt.you do             5. SERVICING AND COLLECTION CONTACTS
            not have this insurance, we may, if we choose, buy physical                  You agree that we may try to contact you in writing, by e-mail, or
            damage insurance. If we decide to buy physical damage                        using prerecorded/artificial voice messages, text messages, and
            insurance, we may either buy insurance that covers your                      automatic telephone dialing systems, as the law allows. You also
            interest and our interest in the vehicle, or buy insuratw~~hat               agree that we may try to contact you in these and other ways at
            covers only our interest. If we buy either type of in~rN!ce,                 any address or telephone number you provide us, even if the
            we will tell you which type and the charge you must ~g{The                   telephone number is a cell phone number or the contact results
            charge will be the premium of the insurance and a lfm~nce                     in a charge to you.
            charge computed at the Annual Percentage Rate stf~w!fon 1
            the front of this contract or., at our--option, the high~ 'tate           6. APPLICABLE LAW
            the law permits.                                iA'! ,.o~·,f· ~               Sederal !aw and the law of the state of the Seller's address showro
           Case       2:19-bk-00608-BKM
             If the vehicle is lost or damaged, you agreeDoc      26 .rnayFiled
                                                            that-wtt            use 02/18/19      Entered
                                                                                          on the front          02/18/19
                                                                                                       of this contract apply10:15:49
                                                                                                                             to this contract. Desc
            on\ / i nc l l r ~nl""o cottlomon·t   t"   rorl t lf"O
                                                                             MainnuDocument
                                                                                   to rono i l"'
                                                                     l Aih':lt ' ' " ' '   f\1"
                                                                                                   Page 9 of 13
                  All insurance, maintenance, service, or other contracts                  unearned charges to reduce what you owe.
                  we finance for you; and
            • All proceeds from insurance, maintenance, service, or               4.   Used Car Buyers Guide. The information you see on the
                  other contracts we finance for you. This inclui~~~~!lY f. t          window form for this vehicle is part of this contract.
                  refunds of premiums or charges from the contr~ct~. , 1 , 1           Information on the window form overrides any contrary
            This secures payment of all you owe on this contract. It also·             provisions in the contract of sale.
            secures your other agreements in this contract. You will                   Spanish Translation: Guia para compradores de vehiculos
     :-..   make sure the title shows our security interest (lieri,f,trl the           usados. La informacion que ve en el formulario de Ia
            vehicle. You will not allow any other security intere§ho be                ventanilla para este vehiculo forma parte del presente
            placed on the title witliout our written permission. 1;·:- ~·~             contrato. La informacion del formulario de Ia ventanilla deja
     d.     Insurance you must have on the vehicle.                    ·~·- ~ ~        sin efecto toda disposicion en contrario contenida en el
            You agree to have physic<ll damage insurance coverlh'g1oss                 contrato de venta.
            of or damage to the vehicle for the term of this contriiOll~he
            insurance must cover our interest in the verocle. Mr.you do           5.   SERVICING AND COLLECTION CONTACTS
            not have this insurance, we may, if we choose, buy physical                You agree that we may try to contact you in writing, by e-mail, or
            damage insurance. If we decide to buy physical damage                      using prerecorded/artificial voice messages, text messages, and
            insurance, we may either buy insurance that covers your                    automatic telephone dialing systems, as the law allows. You also
            interest and our interest in the vehicle, or buy insura~1 that             agree that we may try to contact you in these and other ways at
            covers only our interest. If we buy either type of in~_r~ce ,              any address or telephone number you provide us, even if the
            we will tell you which type and the charge you must @y.,ihe                telephone number is a cell phone number or the contact results
            charge will be the premium of the insurance and alfir:ic!mce               in a charge to you.
            charge computed at the Annual Percentage Rate stftfwHI6'n 1
            the front of this contract or, at our option, the high~lfate          6.   APPLICABLE LAW
            the law permits.              ·                I'X• , '4;c ~               Federal !aw and the law of the state of the Seller's address showrt
            If the vehicle is lost or damaged, you agree tha!lw~.mhy use               on the front of this contract apply to this contract.
            any insurance settlement to reduce what you owe or repair
            the vehicle.                                                          7.   SELLER'S RIGHTS IN ABSENCE OF CREDIT APPROVAL:
     e.     What happens to returned insurance, maintenance,                           (a) You agree to furnish us any documentation necessary to
            service, or other contract charges. If we get a refund of                  verify information contained in the credit application. (b) You
            insurance, maintenance, service, or other contract charges,                acknowledge thahit,may take a few days for us to verify your
            we will subtract the refund from what you owe.                             credit and assigr{t~js contract. In consideration of our agreeing
                                                                                       to deliver the ven1e\e, you agree that if we are unable to assign
3.   IF YOU PAY LATE OR BREAK YOUR OTHER PROM IS~ G                                    the contract to any one of the financial institutions with which we
      a. You may owe late charges. You will pay a late ch~ge on                        regularly do business pursuant to terms of assignment
          each late payment as shown on the front. Acceptaf.i~t/of a                   acceptable to us, we may cancel this contract. (c) In the event we
          late payment or late charge does not excuse yollillllate                     cancel this contract, we shall give you notice of the cancellation.
          payment or mean that you may keep making late payments.                      Upon delivery of such notice, you shall immediately return the
          If you pay late, we may also take the steps describe~()ai<Jw.                vehicle to us in the same condition as when sold reasonable
      b. You may have to pay all you owe at once. If yo_bl,_bfejik                     wear and tear excepted. We agree, upon cancellation of this
          your promises (default), we may demand that you pay all                      contract to restore to you all consideration we received in
          you owe on this contract at once. Default means:                             connection with this contract, including any trade-in vehicle. (d) In
               You do not pay any payment on time;                                     the_event the veh~cJe . is .not ,if!lT.~d.ia,~et¥,. r.1ty~ed_,to us upon
          • You give us false, incomplete, or misleading frifot:ma-                    notrce of our cancelfatr8h' of Mis contfact, 9ou agree to pay and
               tion on a credit application;                       f!f ··              shall be liable to us for all expenses incurred by us in obtaining
                You start a proceeding in bankruptcy or one is started                 possession of the vehicle, including attorney's fees, and we shall
                against you or your property; or                   !, ;,.., .:·         have the right to repossess the vehicle with free right of entry
          o     You break any agreements in this contract.          "'\1!\             wherever the vehicle may be found, as the law allows. (e) While
          The amount you will owe will be the unpaid parti.'~ the                      the vehicle is in your possession, all terms of this contract,
          Amount Financed plus the earned and unpaid parA \<lt1the                      including those relating to use of the vehicle and insurance for
          Finance Charge, any late charges, and any amOLW\~-~ due                      the vehicle shall be in full force and all risk of loss or damage in
          because you defaulted .                                  A\vl                the vehicle shall be assumed by you, you shall pay all reasonable
      c. Debtor's Liability for Failure to Return Vehicle: If N?M are                   repair costs related to any damage sustained by the vehicle while
          in default, we may send you a notice of default.jt,is unlawful                in your possession or control of and until the vehicle is returned
          to fail to return a motor vehicle subject to a _s'ec:Urfty,i~terest           to us.
          within 30 days after receiving notice of defilOit"A' r'\otice of
          default may be mailed to the address on the contract. It is
          your responsibility to keep the listed address current.
           Unlawful failure to return a motor vehicle subject to a
          security intel~is a class 6 fel<:~fly, Assuming there are no
           aggravating circumstances, and you have no prior felony
           convictions, the maximum penalty is 1.5 years in prison and
           a $150,000 fine.
NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE DEBTOR
COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR WITH THE PROCEEDS HEREOF.
RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.
The preceding NOTICE applies only to goods or services obtained primarily for personal, family, or household use. In all other cases, Buyer will
not assert against any subsequent holder or assignee of this contract any claims or defenses the Buyer (debtor) may have against the Seller, or
against the manufacturer of the vehicle or equipment obtained under this contract.
            Case 2:19-bk-00608-BKM                       Doc 26 Filed 02/18/19 Entered 02/18/19 10:15:49                                      Desc
                                                         Main Document    Page 10 of 13
            UnlaWfUl lctiiUII:l lU lt:llUIJI a   IIIUlUI   Vt::lll\;lt:: :>UUjt::(;l lV a
           security intite9f.is a class 6 fGJ0F!y, Assuming there are no
           aggravating circumstances, and you have no prior felony
           convictions, the maximum penalty is 1.5 years in prison and
           a $150,000 fine.

NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE DEBTOR
COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR WITH THE PROCEEDS HEREOF.
RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.
The preceding NOTICE applies only to goods or services obtained primarily for personal, family, or household use. In all other cases, Buyer will
not assert against any subsequent holder or assignee of this contract any claims or defenses the Buyer (debtor) may have against the Seller, or
against the manufacturer of the vehicle or equipment obtained under this contract.

                                                                                    GUARAI\!.1)', ,
     The undersigned, jointly and severally, guarantee payment of all amoGntsed~ing under this contract and the payment upon demand of the
entire amount owing on this contract in the event of default in payment by Buyer named therein. The undersigned waives notice of performance,
demands for performance, notice of non-performance, protests, notice of protests, notice of dishonor, notice of acceptance of this Guaranty; of
any extensions in time of payment, of sale of any of the collateral and of all other notices to which the undersigned would be otherwise entitled
by law and agrees to pay all amounts owing thereunder upon demand, without requiring any action or proceeding against Buyer, and specifically
waives any right to require action against Buyer as provided in A.R.S. §§ 12-1641 et seq. The undersigned agree to deliver to Seller or, after
assignment, to Assignee timely financial statements and any other information relating to the undersigned's financial condition as may be
reasonably requested. The undersigned acknowledges receipt from the Seller, prior to signing below, of a separate "Notice to Cosigner."


              DATED AT                                                                                GUARANTOR


              DATED AT                                                                                GUARANTOR

Marital Community Property Joinder: The undersigned spouse of the Guarantor joins in the execution of this guaranty for the purpose of binding
the marital property of the Guarantor, and the undersigned, in accordance with A.R.S. § 25-214 or other applicable law. THE UNDERSIGNED
SPOUSE OF THE GUARANTOR ACKNOWLEDGES RECEIPT FROM THE SELLER, PRIOR TO SIGNING BEL:.OW, OF A SEPARATE "NOTICE
TO COSIGNER."


                 Date                                                                            Spouse of the Guarantor

                                                                  ARBITRATION PROVISION
                                            PLEASE REVIEW • IMPORTANT • AFFECTS YOUR LEGAL RIGHTS
1. EITHER YOU OR WE MAY CHOOSE TO HAVE ANY DISPUTE BETWEEN US DECIDED BY ARBITRATION AND NOT IN COURT OR BY JURY
     TRIAL.
2. IF A DISPUTE IS ARBITRATED, YOU WILL GIVE UP YOUR RIGHT TO PARTICIPATE AS A CLASS REPRESENTATIVE OR CLASS MEMBER ON
     ANY CLASS CLAIM YOU MAY HAVE AGAINST US INCLUDING ANY RIGHT TO CLASS ARBITRATION OR ANY CONSOLIDATION OF
     INDIVIDUAL ARBITRATIONS.
3. DISCOVERY AND RIGHTS TO APPEAL IN ARBITRATION ARE GENERALLY MORE LIMITED THAN IN A LAWSUIT, AND OTHER RIGHTS THAT
     YOU AND WE WOULD HAVE IN COURT MAY NOT BE AVAILABLE IN ARBITRATION.
Any claim or dispute, whether in contract, tort, statute or otherwise (including the interpretation and scope of this Arbitration Provision, and the
arbitrability of the claim or dispute), between you and us or our employees, agents, successors or assigns, which arises out of or relates to your credit
application, purchase or condition of this vehicle, this contract or any resulting transaction or relationship (including any such relationship with third
parties who do not sign this contract) shall, at your or our election, be resolved by neutral, binding arbitration and not by a court action. If federal law
provides that a claim or dispute is not subject to binding arbitration, this Arbitration Provision shall not apply to such claim or dispute. Any claim or dispute
is to be arbitrated by a single arbitrator on an individual basis and not as a class action. You expressly waive any right you may have to arbitrate a class
action. You may choose the American Arbitration Association, 1633 Broadway, 10th Floor, New York, New York 10019 (www.adr.org) , or any other
organization to conduct the arbitration subject to our approval. You may get a copy of the rules of an arbitration organization by contacting the
organization or visiting its website.
Arbitr~tpr~\~hall be attorneys or retired judges and shall be selected pursuant to the <WP.Nif-Pie rules. The arbitrator shall apply governing substantive
law ana the applicable statute of limitations. The arbitration hearing shall be conductea 'rri ·the federal district in which you reside unless the Seller-
Creditor is a party to the claim or dispute, in which case the hearing will be held in the federal district where this contract was executed. We will pay
your filing, administration, service or case management fee and your arbitrator or hearing fee all up to a maximum of $5000, unless the law or the rules
of the chosen arbitration organization require us to pay more. The amount we pay may be reimbursed in whole or in part by decision of the arbitrator if
the arbitrator finds that any of your claims is frivolous under applicable law. Each party shall be responsible for its own attorney, expert and other fees,
unless awarded by the arbitrator under· applicable law. If the chosen arbitration organization's rules conflict with this Arbitration Provision , then the
provisions of this Arbitration Provision shall control. Any arbitration under this Arbitration Provision shall be governed by the Federal Arbitration Act (9
U.S.C. § 1 et. seq .) and not by any state law concerning arbitration. Any award by the arbitrator shall be in writing and will be final and binding on all
parties, subject to any limited right to appeal under the Federal Arbitration Act.
You and we retain the right to seek remedies in small claims court for disputes or claims within that court's jurisdiction, unless such action is transferred,
removed or appealed to a different court. Neither you nor we waive the right to arp~tr~t~~f.lpifi.QN.Jf;~IR·Wedies, such as repossession, or by filing
an action to recover the vehicle, to recover a deficiency balance, or for individual' rniunetrve relief. Any\:·ourt having jurisdiction may enter judgment on
the arbitrator's award. This Arbitration Provision shall survive any termination , payoff or transfer of this contract. If any part of this Arbitration Provision ,
other than waivers of class action rights, is deemed or found to be unenforceable for any reason,.the remainder shall remain enforceable. If a waiver of
class action rights is deemed or found to be unenforceable for any reason in a case in which class action ~leg,atiOJlS:.na~.~e bfl~.GJi tna~~~~Me1rema i nder
 of this Arbitration Provision shall be unenforceable.
Form No. 553-AZ-ARB (1 /15)
          Case 2:19-bk-00608-BKM                            Doc 26 Filed 02/18/19 Entered 02/18/19 10:15:49                                      Desc
                                                            Main Document    Page 11 of 13
               Exhibit B
Case 2:19-bk-00608-BKM   Doc 26 Filed 02/18/19 Entered 02/18/19 10:15:49   Desc
                         Main Document    Page 12 of 13
812612016                                          Simply ELT Printer Friendly TIUe




               Title#:             OL02016238036                                      Title type:
               Issue date:         2016/08/25                                     Lic!Tag/Control #:


               VIN:                1 N4AL2AP4CN579770
               Vehicle info:       2012 NISS
               Odometer reading:   000046241                                      Odometer reading date:


               Owner:              KIMBERLY GALE MALCHOW
              Co-owner:
              Owner address:       4308 E STANFORD AVE


                                   GILBERT, AZ 852340303


              Lienholder:          NEVADA WEST FINANICAL
                                   POBOX94703


                                   LAS VEGAS, NV 89193-4703


              Title valid date:




            Case 2:19-bk-00608-BKM     Doc 26 Filed 02/18/19 Entered 02/18/19 10:15:49                     Desc   111
                                       Main Document    Page 13 of 13
